1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   LENIN GARCIA,                                    )   Case No.: 1:18-cv-00014-DAD-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER DENYING PLAINTIFF’S MOTION TO
13           v.                                           STAY, GRANTING IN PART EXTENSION OF
                                                      )   TIME, AND DENYING REQUEST FOR FREE
14                                                    )   COPY OF TRANSCRIPT
     E. MORENO, et al.,
                                                      )
15                  Defendants.                       )   [ECF No. 55]
                                                      )
16                                                    )

17           Plaintiff Lenin Garcia is appearing pro se in this civil rights action pursuant to 42 U.S.C. §

18   1983.

19           Currently before the Court is Plaintiff’s motion to stay the proceeding or, in the alternative, a

20   ninety-day extension of time to file objections, and request for a free copy of the evidentiary hearing

21   transcript, filed February 10, 2020.

22           Plaintiff seeks to stay the action until he receives a complete copy of the evidentiary hearing

23   transcript. In the alternative, Plaintiff seeks an extension of time to file objections to the pending

24   Findings and Recommendations.

25           The United States Supreme Court has indicated that “the power to stay proceedings is

26   incidental to the power inherent in every court to control the disposition of the causes on its docket
27   with economy of time and effort for itself, for counsel, and for litigants. How this can best be done

28   calls for the exercise of judgment, which must weigh competing interests and maintain an even

                                                          1
1    balance. Landis v. North American Co., 299 U.S. 248, 254-55 (1936). “[T]he proponent of the stay

2    bears the burden of establishing its needs.” Clinton v. Jones, 520 U.S. 681, 706 (1997).

3           At this juncture, the Court finds that Plaintiff has failed to show that a stay of these

4    proceedings is necessary. However, having considered the request, the Court finds good cause to

5    grant, in part, the requested extension of time. Fed. R. Civ. P. 6(b). The Court finds that an extension

6    of thirty days, rather than ninety days, is reasonable under the circumstances.

7           With regard to Plaintiff’s request for a free copy of the evidentiary hearing transcript, it must

8    be denied. A defendant is not required to provide plaintiff with a free copy of a deposition transcript.

9    See Whittenberg v. Roll, No. CIV S–04–2313 FCD JFM P, 2006 WL 657381 at *5 (E.D. Cal. Mar.

10   15, 2006) (denying plaintiff’s motion to compel defendant to provide him with a copy of his

11   deposition transcript free of charge). Although granted leave to proceed in forma pauperis, “‘the

12   expenditure of public funds [on behalf of an indigent litigant] is proper only when authorized by

13   Congress.’” Tedder v. Odel, 890 F.2d 210, 211 (9th Cir. 1989) (quoting United States v. MacCollom,

14   426 U.S. 317, 321, 96 S. Ct. 2086 (1976). The expenditure of public funds for deposition transcripts is

15   not authorized by the in forma pauperis statute or any other statute. See 28 U.S.C. § 1915.

16          The Court will not require Defendants to provide Plaintiff a free copy of the hearing transcript,

17   nor is there any authority for the expenditure of public funds to provide a free copy of the hearing

18   transcript to Plaintiff. There is no transcript for the evidentiary hearing on the docket at this time as

19   the proceeding was audio recorded. When proceedings have been recorded as the official record by

20   electronic sound recording equipment, parties may choose to purchase copies of the electronic sound

21   recording files, from the clerk of court in lieu of a transcript for their own use. Orders for audio

22   records should be submitted to the clerk’s office at:

23                  United States District Court
                    Attn: Otilia Rosales, Electronic Court Reporter Operator
24                  2500 Tulare Street, Suite 1501
                    Fresno, CA 93721.
25
26          Any and all applicable fees with apply. The hearing WILL NOT be provided unless and until a

27   request is properly made and the applicable fees are received.

28   ///

                                                          2
1             Based on the foregoing, it is HEREBY ORDERED that:

2             1.      Plaintiff’s request to stay the proceedings is denied;

3             2.      Plaintiff is granted thirty (30) days from the date of service of this order to file

4                     objections; and

5             3.      Plaintiff’s request for a copy of the evidentiary transcripts is denied, without prejudice.

6
7    IT IS SO ORDERED.

8    Dated:        February 13, 2020
9                                                          UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                            3
